Citation Nr: 0915349	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the Veteran has alleged during VA 
clinical visits, and at his Travel Board hearing in May 2006, 
that his service-connected bilateral pes planus has caused 
him to fall at times.  A review of VA treatment records from 
2003 to 2008 do reflect several entries of the Veteran being 
seen for complaints related to falls.  However, the entries 
do not describe the circumstances of the falls or relate them 
directly to the Veteran's service-connected disability.

The Veteran should be contacted and informed that, if he 
desires to raise a claim for a specific disability that he 
believes is the result of a fall caused by his service-
connected disability, he needs to identify the disability and 
circumstances surrounding the incident(s).  


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's bilateral pes planus is characterized by 
complaints of severe pain, some limitation of ankle motion, 
tenderness to palpation, and onychomycosis.  It is not 
manifested by pronounced symptomatology, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran has been rated at the 30 percent level for his 
service-connected bilateral pes planus since a June 1977 
rating decision increased his disability rating to 30 percent 
from 10 percent.  The Veteran has complained of bilateral 
foot pain since that time.  

The Veteran was inpatient for an evaluation of his bilateral 
foot pain and a possible Morton's neuroma in April 1978.  A 
VA hospital summary notes that an attempted Morton's neuroma 
operation was done but there was no evidence of a neuroma.  
This report is noted as the Veteran later refers to his 
surgery from this period of time in discussions of his 
current symptoms.

The current claim for an increased rating was received at the 
RO in March 2003.  The Veteran reported having received 
treatment for his pes planus from VA.  VA treatment records 
show that the Veteran was fitted for custom orthotics in May 
2001.  Another entry from January 2002 showed that he was 
treated for acute peroneal tendonitis, left ankle area, 
secondary to abnormal pronation.  The entry also noted that 
the custom orthotics were not helping.  The Veteran was seen 
in March 2003 with a complaint of severe foot pain.  He said 
that his foot pain was so severe that it caused him to fall 
and he was requesting a cane.  He was provided with a cane. 

The Veteran was afforded a VA examination in May 2003.  The 
examiner noted that the Veteran was seen in the podiatry 
clinic every 3-4 months for toenail care.  The Veteran 
described his foot pain as starting in his feet and working 
up his legs to his back.  [The Veteran has been denied 
service connection for a back disorder, as secondary to his 
pes planus, on several occasions].  The examiner reported 
that the Veteran walked with a cane.  The feet were said to 
be totally flat bilaterally without evidence of any arch at 
all.  There was a scar on the anterior surface of the right 
foot between the 3rd and 4th toes.  There were toenail 
deformities of the 3rd, 4th, and 4th toes bilaterally.  The 
deformity was described as the toenails being thickened and 
misshapen.  The examiner said the toenails had been well-
trimmed and cared for.  He said there was no other deformity 
of the feet and that the Veteran had a normal range of motion 
of the ankles.  The diagnosis was bilateral pes planus.

The Veteran's claim was denied in August 2003.  He submitted 
his notice of disagreement (NOD) in November 2003.  He stated 
that his condition had worsened considerably.  He also said 
that he was unable to walk more than a few feet and the pain 
had become almost unbearable.  He said the condition 
restricted his movement and confined him to his house.  He 
reported he was to have an evaluation in December [2003] and 
would provide the report.

VA records for the period from April 2003 to March 2004 were 
associated with the claims folder.  The Veteran was seen in 
the podiatry clinic in December 2003.  The Veteran reported 
having constant pain that 8/10.  This limited his activity 
and ability to walk.  The Veteran reported that his knees and 
back were giving out.  The examiner noted that the Veteran 
could not pinpoint the exact location of his pain but said 
that his medial arch hurt on both feet.  The examiner 
remarked that the Veteran was a poor historian and did not 
answer questions well.  

The Veteran was said to have severe pes planus, foot type, 
with a collapse of the mid-foot.  There was no medial long 
arch with weight bearing.  The Veteran could not do a heel 
raise.  The feet were tender to palpation along the plantar 
fascia from origin to insertion.  There was pain on muscle 
testing of the posterior tibial tendon.  There was a positive 
Tinel's sign on the post tibial nerve.  X-rays were ordered 
to be reviewed on the next visit that was to be in 1-2 months 
time.

A podiatry clinic note from March 2004 recorded that the 
Veteran complained of pain all over in his feet that went up 
to his knees.  He said he had the pain all of the time, 
whether he was on his feet or not.  The examiner stated that 
no matter where he pushed on the Veteran, he complained of 
pain.  He noted that he discussed the possibility of surgery 
with the Veteran but informed him that, in order to have 
surgery, the etiology of the pain had to be identified.  He 
said that generalized pain in the feet and legs that is 
unresponsive to conservative therapy gave little indication 
of what type of surgery would be needed.  The assessment was 
idiopathic pain that was out of proportion to flat feet or 
any etiology the examiner could think of.  He said that the 
Veteran required conduction studies/electromyography (EMG).  
He added that the pain was out of proportion to the feet, 
even the possibility of complex regional pain syndrome 
(CRPS).

The Veteran submitted a claim for entitlement to total 
disability evaluation based on individual unemployability 
(TDIU) in February 2004.  He reported that he last worked in 
February 1990.  

The Veteran submitted an evaluation report and statement from 
J. L. Nelson, D.P.M., that were both dated in April 2004.  
Dr. Nelson said the Veteran complained of numbness, pain, 
tenderness and throbbing in both feet.  The Veteran said his 
pain was a 10 on a 1-10 scale and the pain was described as 
burning and sharp.  The Veteran was noted to be wearing pre-
molded supports and shoes form VA.  Dr. Nelson said the 
Veteran had severe pain to palpation of the plantar-medial 
heel extending into the arch bilaterally.  There was also 
pain on palpation of the forefoot and pain on range of motion 
of the foot and ankle bilaterally.  The Veteran's gait was 
described as pronated and his feet were said to be flat.  The 
Veteran walked with a cane.  Muscle strength was 5/5 for all 
groups tested and muscle tone was said to be normal.  Dr. 
Nelson said the range of motion for both the left and right 
ankles was normal; however, he said there was decreased 
plantar flexion and dorsiflexion for both ankles but he did 
not elaborate.  The Veteran's midtarsal joint (MTJ) of the 
left and right feet was said to show decreased inversion and 
decreased eversion without further explanation.  No x-rays 
were done.  

The impression was bilateral plantar fasciitis.  Dr. Nelson 
said he discussed treatment options with the Veteran.  He 
said the Veteran's shoe supports did not fit properly and did 
not appear to be formed to his feet.  His shoes were said to 
be too tight and that larger shoes and proper supports were 
needed.

In his statement Dr. Nelson recapped the results of the above 
examination.  He repeated his assertion that the Veteran 
required proper orthotics that are molded specifically for 
his foot problems and properly fitted shoes.  

The Veteran's claim for entitlement to a TDIU rating was 
denied in August 2004.  The denial was based on the Veteran 
having one service-connected disability, pes planus, rated as 
30 percent disabling.  The rating decision determined that 
the Veteran's pes planus did not render him unemployable and 
the disability did not require consideration of an extra-
schedular rating.  

The Veteran was afforded a VA examination in January 2005.  
The examiner noted that he had reviewed the claims folder in 
detail and that he had previously examined the Veteran in May 
2003.  The examiner traced the Veteran's history of treatment 
since service.  He also referred to the evaluation report of 
Dr. Nelson regarding the Veteran's ill-filling inserts and 
shoes.  The Veteran was currently without inserts and said 
that he had constant pain.  He said his pain was a 10/10 on a 
24/7 basis.  The pain was present no matter the activity, 
even if he was just sitting.  He said nothing aggravated his 
pain and nothing alleviated it.  The Veteran took 800 
milligrams (mg) of Ibuprofen for his pain.  The examiner said 
the Veteran walked with a cane.  He noted that the Veteran 
would switch hands with the cane.  

The examiner said the left foot had normal color, 
consistency, temperature, and hair distribution.  The distal 
pedal pulses were normal as were the nailbeds.  There were no 
deformities.  There was no angulation of the foot.  There was 
pronounced flat foot with no arch.  There was no evidence of 
inward displacement or spasm of the Achilles tendon on 
manipulation or pronation.  There was no evidence of 
calluses.  In regard to the right foot, the examiner said it 
was identical to the left foot with normal color, 
consistency, and temperature.  The distal pulses were normal 
as were the nailbeds.  There was an absence of arch with 
pronounced flat foot.  The examiner stated that there was no 
evidence of spasm of the Achilles tendon on manipulation, or 
spasm on marked pronation.  The examiner also said the range 
of motion both ankles showed plantar flexion to 45 degrees 
and dorsiflexion to 10 degrees without discomfort.  The 
examiner noted that x-rays of the feet from July 1999, 
September 2002, and January 2004 were all interpreted as 
normal.  Current x-rays of the feet were interpreted to show 
the longitudinal arch as normal bilaterally and the bones and 
joints intact.  The final diagnosis was bilateral severe pes 
planus with constant unrelenting pain that was unresponsive 
to any medication or change in position.

The Veteran testified at a Travel Board hearing in May 2006.  
The Veteran testified that he received ongoing care from a VA 
podiatrist.  He was currently wearing orthotics to help his 
feet.  He said that they made him a little more comfortable 
but he did not think they helped at all.  The Veteran was 
asked how far he could walk but did not respond to the 
question.  He noted that he had pain in his feet all of the 
time.  He said he could not cut his grass anymore and could 
not stand for a long period of time.  He said if he was to 
stand for 30 minutes his feet would hurt so badly he would 
fall.  He said that he would fall every day.  He said he saw 
his doctor approximately every 6 months for treatment.  He 
said his feet are evaluated, and his toenails trimmed.  The 
Veteran said he felt he deserved a higher rating.  He said he 
came out of the Army "like this" and had had problems with 
his feet since that time.  He testified that he had stopped 
working in February 1990 and that he had received disability 
benefits from the Social Security Administration (SSA).  The 
Veteran said he believed he should receive a 100 percent 
rating for his pes planus disability.  It was pointed out 
that there was no schedular rating at that level.  The 
Veteran responded that he understood that but it was how he 
felt.  The Veteran demonstrated that he had a brace on his 
lower leg as fitted orthotics from VA.  

VA records for the period from February 2004 to May 2006 were 
associated with the claims folder.  A podiatry clinic entry 
from March 2004 noted that the Veteran had been exhaustively 
evaluated by podiatry without further recommendations for 
pain in his legs and feet.  The Veteran was said to require a 
neurology evaluation for peripheral neuropathy.  The Veteran 
underwent nerve conduction velocity (NCV)/EMG testing in 
April 2004.  The report said it was a normal study.  A 
podiatry clinic follow-up from April 2004 reported the 
results of the study.  The Veteran still complained of foot 
pain.  He said he had fallen in his back yard when his ankles 
had not supported him.  The examiner noted that the Veteran 
used a cane but had a steady gait.  There was no evidence of 
shuffling, staggering, weaving or imbalance.  The Veteran's 
ankle strength was reported as 5/5 and he was said to have a 
full range of motion of the ankles.  

The Veteran was seen on a neurology consult in May 2004.  The 
Veteran told the examiner that his pain would start on the 
bottom of his feet and move to the top.  He also reported 
some numbness of the right foot.  He said his right leg would 
give on him due to the numbness.  The examiner said there was 
no motor weakness and reflexes were equal and symmetric, to 
include ankle jerks.  There was a distal sensory loss in the 
lateral aspect of the right foot.  The Veteran was said to 
have a normal gait and to walk with a cane.  The examiner 
said the Veteran had pain of the feet with unclear etiology.  

The Veteran was seen in the podiatry clinic in June 2004.  
The Veteran wanted to have strengthening of his right ankle.  
He was referred for a physical therapy assessment that 
occurred in June 2004.  The Veteran gave a history of 
injuring his ankles in service with problems ever since.  The 
therapist reported that the Veteran had a grossly normal 
active range of motion of the toes.  In regard to the ankles, 
the Veteran was said to have active plantar flexion to 30 
degrees and dorsiflexion to 0 degrees.  He was not able to 
tolerate passive range of motion.  A foot spa was ordered for 
the Veteran, he was given daily stretching exercises to do, 
and was encouraged to use his new inserts when received.  No 
further therapy was anticipated.  A podiatry entry from July 
2004 noted that the Veteran had received a new pair of shoes 
that were a larger size.  He had not worn them much.  

The Veteran was seen for a follow-up in physical therapy in 
July 2004.  He complained of severe pain in both feet.  The 
Veteran reported that he did not think his new shoes and 
supports would work as he walked barefoot at home all of the 
time.  The therapist said the ankle range of motion was 
grossly the same as previously reported.  There was no skin 
problems and normal toe flexion of both feet.  The Veteran 
was to receive new inserts and shoes and then be reevaluated.  

The Veteran was seen by a different podiatrist in January 
2005.  He reported that the Veteran had nail discoloration on 
toes 2-5 on each foot.  He said the Veteran's skin was thin 
and atrophic.  He also said that the Veteran had generalized 
foot achiness and pain that was consistent with degenerative 
joint disease (DJD).  Another podiatrist saw the Veteran in 
March 2005.  He noted that the Veteran had been wearing extra 
depth ankle high shoes with an inlay for 15 years.  He said 
the Veteran's chronic pain seemed to be improved with non-
steroidal anti-inflammatory drugs (NSAIDs).  The examiner 
reported that the Veteran had bilateral pes planus with 
positive pedal pulses.  He stated that the Veteran walked 
very slowly with a cane and grimaced with each step or 
movement.  The examiner added that, as the Veteran had been 
given orthopedic shoes for years, evaluated by neurology, 
podiatry and other specialists with no avail, he had no 
recommendations for further care.  He said the Veteran should 
continue as before and return to the clinic in one year.  

The Veteran was seen for complaints of a right ankle sprain 
on April 19, 2005.  He reported that he got out of bed and 
felt that his right ankle was injured.  The examination was 
negative and his strength for the right ankle and foot was 
reported as 5/5.  He was seen on a follow-up on April 27, 
2005.  X-rays of the right ankle were noted to be normal.  
The examiner noted that the soft tissue swelling had 
resolved.  A September 2005 podiatry entry noted the same 
status as the entry from January 2005.  A different 
podiatrist saw the Veteran in December 2005.  The Veteran 
reported severe discomfort with the range of motion of his 
right ankle.  The examiner reported that the Veteran had pes 
planus with atrophic skin.  He also provided an assessment of 
osteoarthritis of the foot and ankle, although no x-rays were 
taken.  A similar assessment was provided in December 2005.

A podiatry clinic from March 2006 reported that the Veteran 
was wearing an ankle-foot orthosis (AFO) on the right leg.  
He was noted to be happy with his AFO and wanted one for his 
left leg.  The Veteran did continue to complain of severe 
discomfort with ankle range of motion.  The Veteran was noted 
to have 3/5 muscle strength to plantar and dorsiflexion of 
the left ankle.  The examiner said there was severe subtalar 
joint (STJ) and MTJ DJD.  In addition, the examiner said 
there was peroneal nerve damage of the left foot and left 
foot drop.  The examiner said he would consider another set 
of boots once another AFO was fit.  He said the veteran was 
advised to use a walker with ambulation due to instability.  
The Veteran was to return to the clinic in 6 months.

The Board remanded the Veteran's case for additional 
development in July 2007.  The development included obtaining 
records from the SSA, any outstanding treatment records, and 
affording the Veteran a VA examination.  The RO attempted to 
obtain the records from the SSA.  A reply was received in 
February 2008 that the medical records were destroyed.  

VA treatment records for the period from February 2004 to 
November 2008 were associated with the claims folder.  The 
records prior to May 2006 were duplicative evidence of 
record.  The Veteran was seen in the podiatry clinic in 
September 2006.  The examiner noted that the Veteran was 
using bilateral AFOs and was happy with them.  The Veteran 
reported that he was experiencing symptoms relating to his 
nerve in the right 3rd interspace area.  This area was 
surgically explored previously [in 1978].  The examiner said 
there was pain on palpation at the site with compression of 
the common digital nerve.  The Veteran was said to have 3/5 
muscle strength with plantar flexion and dorsiflexion of the 
left ankle.  The examiner said there was severe DJD in the 
STJ and MTJ of the left ankle.  He also said there was a 
neuroma of the right 3rd interspace, peroneal nerve damage of 
the left foot, and left foot drop.  The examiner injected the 
Veteran in the right 3rd interspace for pain relief.  There 
was relief of forefoot pain only.

The Veteran was seen on a significant number of occasions for 
complaints related to other conditions in 2006 and 2007.  
Multiple clinical entries note that he arrived without 
difficulty, although he used a cane.  There are no entries 
that reflect his use of a walker at any time.  The Veteran 
was evaluated in physical therapy following two motor vehicle 
accidents (MVA) in the Fall of 2006.  The assessments were 
focused on upper body complaints.  However, there were no 
difficulties in walking noted in the evaluations.  An 
ambulatory clinic entry from March 6, 2007, noted that the 
Veteran arrived at the clinic without the use of any 
assistive device.  A podiatry clinic entry from May 2007 
noted that the Veteran was very happy with his AFOs and 
wanted another pair.  The examiner said the Veteran walked 
with a cane and grimaced with each step.  The assessment was 
severe arthritic feet with subluxation of the navicular and 
onychomycosis.  The recommendation was to order additional 
shoes and return to the clinic in one year.  

The Veteran was seen again in the podiatry clinic in May 
2008.  The examiner noted that the Veteran's toenails were 
elongated, thickened, discolored, and deformed with a 
brownish, yellowish color.  The distal pedal and posterior 
tibial pulses were said to be diminished.  The examiner said 
the Veteran had a lot of pain associated with the mid-arch 
area and the course of the posterior tibial tendon.  There 
was acute tenderness on the course of the right posterior 
tibial tendon inferior to the medial malleolus.  The Veteran 
was noted to be wearing a pair of extra depth shoes but there 
were no inserts.  He said that his inserts were too thick and 
did not tolerate them.  The assessment was clinical 
onychomycosis, nail plate thickening, and posterior and 
tibial tendonitis of both feet.  The Veteran was prescribed 
treatment with Prednisone for his tendonitis.  There was no 
mention of DJD, or any type of nerve impairment.  The same 
podiatrist saw the Veteran in June 2008.  The Veteran's feet 
were said to be better but not resolved.  The Veteran's skin 
was said to be really dry and scaly in appearance.  Lotion 
was prescribed.  The assessment was plantar fasciitis, 
tendonitis, and dry skin.  

The Veteran was afforded a VA examination in November 2008.  
The examiner noted that he had reviewed the claims folder as 
part of the examination.  The examiner had also evaluated the 
Veteran in 2003 and 2005.  The Veteran reported that his 
orthotics did help with his pain but his shoes caused pain 
after some time.  He was not able to wear his shoes for long 
periods.  The Veteran complained of bilateral foot pain with 
standing, walking, and at rest.  He said it involved the 
entirety of both feet.  The Veteran did not complain of 
swelling, stiffness, fatigability, weakness, or lack of 
endurance for either foot.  He said he was able to stand for 
15-30 minutes and unable to walk more than a few yards.  

The examiner reported that there was objective evidence of 
painful motion of the left foot.  There was evidence of 
tenderness.  However, there was no objective evidence of 
swelling, instability, weakness, or abnormal weight bearing.  
The examiner said there was no skin or vascular abnormality.  
There was no malunion of any bones present.  The Achilles 
alignment was said to be normal in nonweight bearing and 
weight bearing.  There was no forefoot or mid-foot 
malalignment.  There was no pronation.  The examiner said 
there was an arch present with nonweight bearing but no arch 
with weight bearing.  There was no pain on manipulation.  
There was no varus/valgus angulation of the os calcis in 
relationship to the long axis of the tibia/fibula.  The 
examiner also said there was no muscle atrophy of the foot.  

In regard to the right foot the examiner said there was 
objective evidence of painful motion.  He said the Veteran 
complained it was painful for his foot to be touched or moved 
in any direction.  There was also evidence of tenderness to 
touch.  As with the left foot there was no objective evidence 
of swelling, instability, weakness, or abnormal weight 
bearing.  The Achilles alignment was said to be normal in 
nonweight bearing and weight bearing.  There was no forefoot 
or mid-foot malalignment.  There was no pronation.  The 
examiner said there was an arch present with nonweight 
bearing and with weight bearing.  There was no pain on 
manipulation.  There was no varus/valgus angulation of the os 
calcis in relationship to the long axis of the tibia/fibula.  
The examiner also said there was no muscle atrophy of the 
foot.

The examiner remarked that the Veteran walked with a halting 
gait.  He said the Veteran carried a cane in the right hand, 
mostly, but changed at times.  He said the Veteran did not 
seem to really need the cane.  The examiner said the 
Veteran's complaints of pain were far out of bounds with 
physical and x-ray findings.  He said the Veteran had no 
physical disabilities of significance on physical 
examination.  He noted that x-rays of the feet were taken in 
2003 and 2005 and were normal.  No x-rays were taken at this 
examination.  

The diagnosis was uncomplicated bilateral pes planus.  The 
examiner commented that the disability had a mild effect on 
chores and shopping, a moderate effect on exercise, and 
recreation and prevented sports activity.  The examiner 
further stated that the Veteran's service-connected bilateral 
pes planus disability had no effect on traveling, feeding, 
bathing, dressing, toileting, grooming, or driving.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's pes planus disability is evaluated as 30 
percent disabling under Diagnostic Code 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a (2008).  A 30 percent rating is 
assigned for bilateral, severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

It is not required that all criteria for a particular 
percentage rating under Diagnostic Code 5276 be satisfied in 
order for such rating to be assigned, as long as the overall 
functional impairment from the disability corresponds to the 
percentage rating.  38 C.F.R. § 4.21 (2008).  

The Board notes that normal ankle dorsiflexion is to 20 
degrees, with plantar flexion to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II (2008).

The May 2003 VA examination report noted that the Veteran 
complained of severe pain.  There were no deformities of the 
foot or toes on examination and a normal range of motion for 
the ankles.  Dr. Nelson's private evaluation also documented 
the Veteran's complaint of severe foot pain with palpation of 
the plantar-medial heel.  The Veteran's gait was described as 
pronated.  However, again there were no foot deformities.  
The Veteran was said to have painful but normal range of 
motion for the ankles.  His muscle strength was 5/5.  The 
January 2005 VA examination report noted the Veteran's 
complaint of constant pain at a level of 10/10 that was 24/7.  
The Veteran only took Ibuprofen for his pain.  There was no 
evidence of inward displacement or spasm of the Achilles 
tendon on manipulation or pronation.  There was no evidence 
of calluses or deformities.  X-rays of the feet from 1999, 
2002, and 2004 were normal as were x-rays at the time of the 
2005 examination.  The Veteran had plantar flexion to 45 
degrees and dorsiflexion to 10 degrees.  

The VA treatment records record a number of podiatry clinic 
evaluations that were performed by several different 
podiatrists, some with markedly different assessments.  A 
report from March 2002 provided an assessment of peroneal 
tendonitis to account for the Veteran's foot pain.  He was 
issued a cane in March 2003 to assist with his stability.  
The Veteran's podiatrist remarked that the Veteran's 
complaints of pain were out of proportion for pes planus or 
any etiology.  This lead to NCV/EMG testing and a 
neurological evaluation in April and May 2004, respectively.  
The testing showed normal values in both lower extremities 
and the neurologist found no evidence of a neuropathic 
disorder.  A June 2004 physical therapy assessment noted 
normal range of active motion for the toes, good strength, 
and plantar flexion to 30 degrees and dorsiflexion to 0 
degrees.  The Veteran did complain of pain.  The treatment 
recommended was use of a foot spa and daily movement of the 
feet.  

A different podiatrist saw the Veteran in July 2004.  He 
assessed generalized foot pain of unknown origin.  This same 
podiatrist saw the Veteran in January 2005, just prior to the 
Veteran's VA examination of that month.  The podiatrist 
opined that the Veteran's foot pain was consistent with DJD 
and provided an assessment of DJD of both feet.  However, the 
VA examiner from January 2005 reviewed the results of three 
prior x-rays of the feet, and those from January 2005 as all 
being negative for evidence of arthritis.  The reports 
indicated the Veteran's feet as normal.  The Veteran was seen 
by a different podiatrist in September 2005.  He repeated the 
diagnosis of osteoarthritis but cited to no x-ray evidence.  
Yet another podiatrist saw the Veteran in December 2005.  He 
assessed the Veteran as having arthritis of the foot and 
ankle, and said there was severe ankle DJD.  However, he did 
not cite to any x-ray evidence either.  Moreover, x-rays of 
the right ankle in April 2005 were said to show no evidence 
of arthritis.  The same podiatrist later added diagnoses of 
peroneal nerve damage to the left foot and left foot drop in 
March 2006.  He repeated this assessment twice; however, in 
May 2007 he did not reference either arthritis or a nerve 
problem in his evaluation report.  Finally, one of the 
Veteran's original podiatrists saw him May 2008.  He found no 
evidence of arthritis or nerve impairment.  His assessment 
was that the Veteran had posterior and tibial tendonitis of 
both feet.

The VA examiner of November 2008 had access to all of the 
above medical information at the time of his report.  He 
clearly found no evidence of arthritis, or any type of nerve 
impairment.  He specifically stated that there was no 
evidence of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation.  He also 
stated that the Veteran's complaints of pain were far out of 
bounds with the physical and x-ray findings.  

The Veteran was seen for numerous other treatment issues from 
2003 to 2008.  There are no entries from those providers that 
observed the Veteran with difficulty walking, or grimacing 
with every step.  The Veteran was noted many times to have a 
normal gait and once to arrive at the clinic without any 
assistive device.  Most frequently he was simply noted to use 
a cane to assist him.  There was no discussion of an 
inability to get around or that he might require additional 
assistance.  

The objective evidence of record demonstrates that the 
Veteran has severe pain in his feet, and tenderness to 
palpation.  He has required the use of orthotics for a number 
of years, with some success in the last several years with 
his AFOs.  He has been noted at times to have some limitation 
of motion of the ankles.  Although the Veteran was said to 
have a peroneal nerve impairment of left foot drop at times, 
this was not supported by the podiatry evaluations that 
preceded and came after that particular podiatrist's 
assessments.  Moreover, the Veteran had a specific 
neurological evaluation, with testing in 2004, that found no 
evidence of nerve impairment.  Further, there were several 
clinical assessments of arthritis in the feet and ankles but 
there was no x-ray evidence of record to support those 
assessments.  In addition, the assessments were made only by 
certain podiatrists and not repeated by others.  Those 
findings were not present on VA examination or examination by 
Dr. Nelson.  

Even assuming arguendo that DJD is present, regulations 
provide that degenerative arthritis, rated under Diagnostic 
Code 5003, "will not be combined with ratings based on 
limitation of motion."  Bilateral pes planus, rated at 30 
percent under Diagnostic Code 5276, includes "pain on 
manipulation and use."  Even if DJD were present, it is 
taken into taken into account in calculating the 30 
disability rating under Diagnostic Code 5276.  An additional 
rating for arthritis is specifically precluded by the 
language of Diagnostic Code 5003.  See 38 C.F.R. § 4.14 
(2008).

The VA treatment records and several VA examination reports 
do not show the Veteran to have marked pronation, extreme 
tenderness, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation.  Thus the evidence in 
this case does not support a 50 percent rating for the 
Veteran's bilateral pes planus under Diagnostic code 5276 for 
any period of time that is covered by this appeal.  In that 
regard, the Board has considered whether staged ratings are 
warranted but finds that they are not as the symptoms and 
findings have not varied during the course of this appeal to 
the extent that different ratings are warranted for distinct 
periods of time.  

The Board has also considered the Veteran's claim for an 
increased rating under Diagnostic Code 5278 pertaining to 
acquired claw foot (pes cavus).  However the evidence of 
record clearly demonstrates that the Veteran does not exhibit 
marked contraction of the plantar fascia with dropped 
forefoot, all toes hammertoes, very painful callosities, and 
marked varus deformity to warrant consideration of a 50 
percent rating under Diagnostic Code 5278.  38 C.F.R. 
§ 4.71a.    

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2008) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case the Veteran had objective evidence of palpable 
tenderness described as along the plantar fascia, or from the 
plantar-medial heel to the arch.  He has had objective 
evidence of pain on movement of his ankles and feet.  He has 
complained of pain with standing or walking and even at rest.  
Several examiners have commented that his complaints of pain 
were beyond what would be expected from his pes planus.  
However, there is no objective evidence that the Veteran 
experiences excess fatigability, stiffness, lack of 
endurance, or other functional limitation directly 
attributable to his service-connected pes planus disability.  
The Board finds that the objective findings, which were based 
on thorough assessments, outweigh the Veteran's reports that 
he has severe pain that warrants a higher rating.  
Accordingly, the Board further finds that the Veteran's 
complaints of pain and tenderness are contemplated in his 30 
percent disability rating.  Therefore, no increased rating is 
warranted under 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds however that the 
disability picture presented is adequately assessed by the 
schedular evaluations and that the severity of his disability 
and the symptoms thereof fit within the schedular criteria.  
A higher disability evaluation is available for bilateral pes 
planus but after thorough evaluations, as was discussed 
above, the Board found that the Veteran does not meet the 
criteria.  Moreover, there is no current evidence of record 
to show that the Veteran's disability currently interferes 
with his ability to be employed as the Veteran has not 
demonstrated any efforts to find work since 1990.  Also, 
there is no evidence that the Veteran's disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
The November 2008 VA examiner provided a specific listing of 
activities and how the Veteran's disability affected his 
daily life.  The only prohibited activity was sports.  His 
disability had a mild effect on chores and shopping, a 
moderate effect on exercise, and recreation.  The examiner 
further stated that the Veteran's service-connected bilateral 
pes planus disability had no effect on traveling, feeding, 
bathing, dressing, toileting, grooming, or driving.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

Finally, the Board notes that the Veteran submitted a claim 
for a TDIU rating based on his last working in February 1990.  
His TDIU claim was denied and the Veteran did not appeal that 
determination.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the Veteran's service-connected 
bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Veteran's claim was received in March 2003.  The RO wrote 
to him in May 2003.  The Veteran was apprised of the evidence 
needed to substantiate his claim for an increased rating, 
namely that his pes planus disability had increased in 
severity.  He was informed of a number of possible sources 
and types of evidence that would be of benefit in 
substantiating his claim.  He was also informed of the 
evidence that VA would obtain, and of the evidence that he 
should submit or request VA's assistance in obtaining.  

The Veteran was provided the notice required by the Court in 
Dingess in April 2006.  

The Veteran testified at a Travel Board hearing in May 2006.  
He identified other sources of evidence.  He provided a 
detailed description of his symptoms and how they affected 
him.  He stated why he believed he deserved an increased 
rating.

The Board remanded the Veteran's case for additional 
development in July 2007.  The Appeals Management Center 
(AMC) wrote to him and advised him of the evidence necessary 
to substantiate his claim for an increased rating.  He was 
asked to identify any source of treatment so that the records 
could be obtained.  He was asked to send any medical reports 
that he had.  He was again advised of how VA determines a 
disability rating and an effective date.

The Veteran responded to the letter by reporting he had no 
additional evidence to submit in August 2007.  He did note 
that there were outstanding VA treatment records.  These were 
obtained by the AMC.  

Additional evidence was developed.  The RO issued a 
supplemental statement of the case (SSOC) in January 2009.  
The SSOC discussed the evidence added to the record.  The 
SSOC also confirmed the denial of an increased rating for the 
Veteran's bilateral pes planus and explained the basis for 
the denial.

In addition to the notice requirements referenced supra, the 
Court issued a decision regarding the content of VCAA notice 
during the pendency of this appeal.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The Veteran was not provided with the notice contemplated in 
the Vazquez-Flores decision.  He was informed twice that he 
had to submit evidence that his pes planus disability had 
gotten worse.  He was advised of the evidence that would be 
helpful in showing a worsening of his disability.  He was not 
provided specific notice of the rating criteria by means of a 
notice letter.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The Veteran had 
actual knowledge in this case.  He has been service connected 
for his disability since 1972.  He has been at the 30 percent 
level since a rating decision of June 1977.  He identified 
pertinent treatment records with his claim for an increased 
rating in March 2003.  He later notified VA that his 
treatment was all from VA.  He submitted the letter and 
evaluation report from Dr. Nelson to support his contentions.  
He submitted statements regarding how his disability had 
worsened and how it affected him.  He testified to the same.  
Further, a reasonable person would understand the requirement 
to demonstrate an increased level of disability involving pes 
planus based on the notices provided in May 2003 and August 
2007, as well as the statement of the case which included the 
criteria for a higher rating and the reasons for denying the 
claim for an increased rating.  See also supplemental 
statements of the case dated in May 2005 and January 2009.  
Moreover, the Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  See 
Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the Veteran's claim has 
been obtained.  The evidence developed in this claim includes 
multiple VA treatment records identified by the Veteran.  He 
was afforded VA examinations.  He submitted the information 
from Dr. Nelson.  He testified at a Travel Board hearing.  
His claim was remanded to allow for additional development.  
As noted, the Veteran's SSA medical records were reported by 
that agency as having been destroyed.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would be needed to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


